DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Action
Receipt of Remarks filed on 04/28/2021 is acknowledged.  Claims 1-10 are pending in this application.  Claims 1-4 and 6-9 have been amended.

Status of Claims
Accordingly, claims 1-7 are presented for examination on the merits for patentability as they read upon the elected subject matter and claims 8-10 directed to non-elected invention is withdrawn.
The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.

Priority
The present application is a 371 of PCT/IB2017/056614 filed on 10/25/2017, which claims for foreign priority based on an application filed in INDIA (No. 201631038240) on 11/09/2016.  
Withdrawn of Objection/Rejection
(1)	The amendment to specification filed on 04/28/2021 overcome the previous objection and, thus, the objection is hereby withdrawn.
(2)	Applicant’s claim amendment filed on 04/28/2021 has been considered.
The claim amendment overcome the previous objection to claims 1-7 and, therefore, the objection is hereby withdrawn.
(3)	The claim amendment also overcome the previous rejection under 35 U.S.C. 112(b) to claim 6 and, therefore, the rejection is hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

(1)	Claims 1-5 and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over THEODORIDIS, G. (U.S. Statutory Invention Registration No. H1785, published on 02/02/1999), as evidenced by LIU et al. (U.S. PG-Pub. No. 2014/0031231 A1).
Applicants Claim
Applicants claim a herbicidal combination comprising: (A) clomazone; (B) 2,4-D; and (C) pyrazosulfuron, wherein the combination further comprises an agrochemically acceptable excipient and a dispersing agent or a wetting agent, or is in the form of a granular formulation.
Determination of the scope and content of the prior art 
(MPEP 2141.01)
For claims 1-4 and 7, THEODORIDIS teaches a herbicidal composition for controlling undesired plant growth, which comprises the catechol herbicide in combination with “one or more other herbicides”, e.g. 2,4-D; pyrazosulfuron and clomazone (see: col.30, lines 38+; col. 16, claim 12, line 4, 8 & 12; & claim 15).
	For claims 4 and 7, THEODORIDIS teaches that the herbicidal composition includes adjuvants and carriers, i.e. those usually contain a wetting agent and/or dispersing agent, normally employed in the art for facilitating the dispersion of active 
As such, the “adjuvants and carriers” which is for agricultural use taught by THEODORIDIS can read on the component (D) “agrochemically acceptable excipient” of claim 4, as evidenced by LIU set forth below.
Also, the “carriers that contain wetting agent or dispersing agent”, for example, read on the component (D) “excipients” ” and component (E) “wetting agent and/or dispersing agent” of claim 7.
For claim 5, THEODORIDIS also teaches that the herbicidal composition can be a “granular formulation” (see: col. 13, line 1 & 5).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	Although the instant claims recite the herbicidal composition comprising a combination of clomazone, 2,4-D and pyrazosulfuron, where THEODORIDIS teaches a herbicidal composition comprising a catechol herbicide in combination with “one or more” other herbicides, i.e. the clomazone, 2,4-D and pyrazosulfuron, as discussed supra.  However, it should be noted that the instant claims are written using the transitional phrase “comprising”, which is inclusive or open-ended and does not exclude additional, unrecited elements.  As such, the named elements, i.e. the catechol herbicides taught by THEODORIDIS are essential, but other elements, i.e. the clomazone, 2,4-D and pyrazosulfuron, may be added and still form a construct within the scope of the claim. 
THEODORIDIS does not expressly mention the term “an agrochemically acceptable excipient” as the manner in claims 4 and 7.  However, it is well-known in the 

Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to follow the teaching of THEODORIDIS and prepare the herbicidal composition, which can comprise a combination of herbicides capable for controlling undesired plant growth, i.e. the claimed clomazone, 2,4-D and pyrazosulfuron, similarly as the herbicidal composition presently claimed because THEODORIDIS suggests that in order to control undesired plants growth, more than one herbicide (e.g. clomazone, 2,4-D and pyrazosulfuron), in addition to the catechol herbicide, can be used as a combination to achieve desirable weed control.
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to incorporate additional ingredients, i.e. adjuvants and carriers as excipient, as well as a wetting or dispersing agent, into THEODORIDIS’s herbicidal composition for formulating the composition, i.e. into granules, dusts or powders form, because THEODORIDIS teaches that those additional ingredients are normally employed in the art for facilitating the dispersion of active ingredients for particular utility desired 
From the teaching of the reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.


(2)	Claims 1-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over THEODORIDIS, G. (U.S. Statutory Invention Registration No. H1785, published on 02/02/1999), as evidenced by LIU et al. (U.S. PG-Pub. No. 2014/0031231 A1), applied to claims 1-5 and 7, and in view of YANG et al. (CN101352171A, its English machine translation by EPO is cited as set forth below).

Applicants Claim
Applicants claim a herbicidal combination comprising: (A) clomazone; (B) 2,4-D; and (C) pyrazosulfuron, wherein the combination further comprises an agrochemically acceptable excipient; and further comprises a dispersing agent or a wetting agent, or is in the form of a granular formulation; wherein the pyrazosulfuron-ethyl is about 1% of the total weight of the composition.

Determination of the scope and content of the prior art 
(MPEP 2141.01)
The teaching of THEODORIDIS, as evidenced by LIU, have been set forth above.

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	THEODORIDIS teaches the herbicidal composition, which can comprise “one or more” other herbicides, i.e. the clomazone, 2,4-D and pyrazosulfuron”, different than the catechol herbicides.  However, THEODORIDIS does not teach the amount of pyrazosulfuron-ethyl, i.e. about 1 %, as recited in claim 6.
	YANG teaches a herbicidal composition, which comprises “pyrazosulfuron-ethyl” as one of the herbicides, wherein the pyrazosulfuron-ethyl can be used in an amount, i.e. 1 % by weight; and wherein the composition can be prepared into pesticide formulation, i.e. water-dispersible granules (see English translation, page 1: ABSTRACT; and Original publication: page 4, line 10-11 – structure of pyrazosulfuron-ethyl).
It should be noted that the pyrazosulfuron-methyl disclosed in the English translation copy is incorrect, as evidenced by the Chinese chemical name and structure of pyrazosulfuron-ethyl disclosed throughout the Original publication, especially at page 4 of the Original Chinese publication, as follows:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.


Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to follow the teaching of THEODORIDIS and prepare the herbicidal composition, which can comprise a combination of herbicides capable for controlling undesired plant growth, i.e. the claimed clomazone, 2,4-D and pyrazosulfuron, similarly as the herbicidal composition presently claimed because THEODORIDIS suggests that in order to control undesired plants growth, more than one herbicide (e.g. clomazone, 2,4-D and pyrazosulfuron), in addition to the catechol herbicide, can be used as a combination to achieve such weed control.
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to add suitable amount of each active herbicide, i.e. includes about 1 % by weight of pyrazosulfuron-ethyl herbicide, into THEODORIDIS’s herbicidal composition because YANG suggests that pyrazosulfuron-ethyl can be used in an amount as low as 1 % by weight, in combination with another herbicide, to provide good and extend weeding effect, and can reduce cost and frequency of herbicide use.
From the teaching of the references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the 


(3)	Claims 1-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over SONG et al. (CN 103960253A) as evidenced by LIU et al. (U.S. PG-Pub. No. 2014/0031231 A1).
Applicants Claim
Applicants claim a herbicidal combination comprising: (A) clomazone; (B) 2,4-D or 2,4-D-butyl or 2,4-D-isooctyl; and (C) pyrazosulfuron or about 1% of pyrazosulfuron-ethyl, wherein the combination further comprises an agrochemically acceptable excipient; and further comprises a dispersing agent or a wetting agent, or is in the form of a granular formulation.
Determination of the scope and content of the prior art 
(MPEP 2141.01)
For claims 1-2, 4 and 7, SONG teaches a weed killer (herbicidal) composition containing: (i) clomazone, as one of base raw materials; and (ii) 2,4-D-butyl ester or 2,4-D-isooctyl ester (see English translation: ABSTRACT, line 1-5; [0012]; and reference claim 1).
As such, the above “2,4-D esters” taught by SONG read on the “herbicide (B) is 2,4-D derivative is 2,4-D-butyl or 2,4-D-isooctyl” as claimed (see: instant claim 2, line 3 & 5).
For claims 1 and 3, SONG also suggests that it is desirable or optimal to further add pyrazosulfuron-methyl to the base raw material of the composition, wherein the 
As such, the “pyrazosulfuron-methyl” taught by SONG reads on the “pyrazosulfuron derivative” of claim 1, and is a structurally similar isomer of the “pyrazosulfuron-ethyl” of claim 3.
For claim 5, SONG teaches that the herbicide composition can be in the form of granules (see English translation: reference claim 3, line 2).
For claim 6, SONG teaches that the pyrazosulfuron-methyl can be added in an amount up to 5 % by weight (see English translation: reference claim 2).  As such, the amount overlap with the “about 1 % of pyrazosulfuron-ethyl” as claimed.
For claims 4 and 7, SONG teaches that the herbicidal composition also comprises additives and fillers, i.e. dispersant and/or wetting agent, to increase stability, wettability and permeability of composition (see English translation: page 4, [0019]).
As such, the “dispersant” can read on the component (D) “agrochemically acceptable excipient” of claims 4 and 7, and the “wetting agent” can read on the component (E) “wetting agent” of claim 7.

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
SONG does not expressly mention the term “an agrochemically acceptable excipient”, as recited in the present claim 4.  However, it is well-known in the art that excipients are formulation aids, as evidenced by LIU which teaches a herbicidal composition comprising a herbicidally active ingredient, e.g. clomazone (see: [0035], line 1-2) and other “non-herbicidally active ingredients”, i.e. excipients can be included as aid 
Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to also include ingredients that are not actives, i.e. dispersant and wetting agent, into SONG’s herbicidal composition in order to arrive at the claimed herbicidal composition because SONG teaches that dispersant and wetting agent are common additives and fillers for use in formulating herbicidal composition to increase stability, wettability and permeability of composition, as evidenced by LIU that the non-herbicidally active ingredients can be excipients, including wetting agent, dispersant, defoamer and carriers, which act as aid in “forming”, “storing” or “delivering” herbicidally active ingredient to the target.  Therefore, one ordinary skilled in the art would have recognized that the inclusion of wetting agent and dispersant would provide beneficial effect, i.e. increase stability, wettability and permeability, to the herbicidal composition.
From the teaching of the references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Response to Arguments
Applicants’ arguments filed on 10/11/2021 have been considered but are not persuasive.
Applicants argued that the additional components required by the reference Theodoris are not contemplated in light of the specification as the transitional phrase has interpreted broadly than the scope of the instant specification (see Remarks: page 7-9).
The argument is not persuasive.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
(Note: MPEP 2111.03) The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements, and ‘comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.  In the instance case, the instant claims are written using the word “comprising” transitioning from the preamble to the body, which signals that the entire claims scope is presumptively open-ended.  Therefore, the additional ingredients, even if they may be required, may be included and still form a construct within the scope of the claim, especially the instant specification explicitly indicated that the embodiments, combinations and/or examples of the invention disclosed in the specification should not be limited.
Further, the Theodoris reference clearly teaches a mixture or a combination of herbicides (e.g. col.13, lines 38+), and the combination of herbicides can comprise the “one or more” of the limited selections of herbicides listed in claim 12, which includes 2,4-
Therefore, from the teaching of the reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.


DOUBLE PATENTING

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

(1)	Claims 1-7 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 and 13 of U.S. Patent No. 10,689,328 B2 in view of THEODORIDIS, G. (U.S. Statutory Invention Registration No. H1785, published on 02/02/1999), and further in view of YANG et al. (CN101352171A, its English machine translation by EPO is cited as set forth below).
Although the conflicting claims are not identical, they are not patentably distinct from each other. 
instant claims are drawn to a herbicidal combination/composition comprising:
(A) clomazone;
(B) 2,4-D or its derivative; and
(C) pyrazosulfuron or its derivative (see instant claim 1-3);
wherein the composition further comprises an excipient as component (D), and a wetting agent or a dispersing agent as component (E) (see instant claims 4 & 7);
wherein the composition is in the form of a granular formulation and the pyrazosulfuron derivative, i.e. pyrazosulfuron-ethyl is present at about 1.0 % of the composition (see instant claims 5 & 6).
The conflicting claims are drawn to a composition comprising: (i) propanil and further comprises (ii) at least one or more pesticide, i.e. amide herbicides (see Pat. ‘328: col. 21-22, claims 2-5), wherein the amide herbicides can be: clomazone (see Pat. ‘328: col. 22, claim 4, line 45 & claim 5, line 5), pyrazosulfuron (see Pat. ‘328: col. 22, claim 4, line 54), 2, 4-D (see Pat. ‘328: col. 22, claim 4, line 60 & claim 5, line 4).  This reads on the herbicides (A), (B) and (C) of instant claims 1-4 and 7.
The conflicting composition also comprises: (i) propanil and (ii) at least one excipient (see Pat. ‘328: col. 20, claim 1, line 1-2).  This reads on the excipients of instant claims 4 and 7.
(1)	The instant and conflicting claims differ in that the instant claims recite the herbicidal composition comprising a combination of clomazone, 2,4-D and pyrazosulfuron, whereas the conflicting claims recite the composition comprising propanil and one or more further pesticide, e.g. clomazone, 2,4-D and pyrazosulfuron.

(2)	The instant and conflicting claims differ in that the instant claims recite the herbicidal composition comprising further elements, i.e. the composition is in the form of a granular formulation (see: instant claim 5); and the pyrazosulfuron derivative, i.e. pyrazosulfuron-ethyl is present at about 1.0 % of the composition (see: instant claim 6); and the composition comprises a wetting agent or a dispersing agent (see instant claim 7); whereas the conflicting claims do not include these elements.  The deficiencies are taught by the references THEODORIDIS and YANG.
THEODORIDIS teaches a herbicidal composition for controlling undesired plant growth, which can comprise “one or more other herbicides”, e.g. 2, 4-D, pyrazosulfuron and clomazone (see: col. 16, claim 12, line 4, 8 & 12; & claim 15).  This reads on the present herbicides (A), (B) and (C) of instant claims 1-4 and 7.
THEODORIDIS also teaches that the herbicidal composition can be a “granular formulation” (see: col. 13, line 1 & 5).  This reads on the instant claim 5.
THEODORIDIS teaches the composition can be in the form as wettable powder which is prepared by including carriers that usually contain a wetting or dispersing agent to facilitate dispersion (see: col. 11, line 63 & 65-67; and col. 12, line 53-63).  This reads on the additional “wetting agent” or “dispersing agent” of instant claim 7.
not teach the amount of pyrazosulfuron-ethyl, i.e. about 1 %, as recited in claim 6, but YANG provides such teaching.
	YANG teaches a herbicidal composition, which comprises “pyrazosulfuron-ethyl” as one of the herbicides, wherein the pyrazosulfuron-ethyl can be used in an amount, i.e. 1 % by weight; and wherein the composition can be prepared into pesticide formulation, i.e. water-dispersible granules (see English translation, page 1: ABSTRACT; and Original publication: page 4, line 10-11 – structure of pyrazosulfuron-ethyl).
It should be noted that the pyrazosulfuron-methyl disclosed in the English translation copy is incorrect, as evidenced by the Chinese chemical name and structure of pyrazosulfuron-ethyl disclosed throughout the Original publication, especially at page 4 of the Original Chinese publication, as follows:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.
YANG also teaches that the herbicide composition containing the herbicide pyrazosulfuron-ethyl, when used in combination with other herbicide, can provide good and extend weeding effect, and can reduce cost and frequency of herbicide use (see English translation, page 2: [0007], line 8-9).
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to combine the conflicting claims with THEODORIDIS and prepare a herbicidal composition, which includes herbicides in combination capable for controlling 
It also would have been obvious to a person of ordinary skilled in the art at the time the invention was made to incorporate suitable formulation ingredients, i.e. those adjuvants and carriers that contain a wetting or dispersing agent taught by THEODORIDIS, because THEODORIDIS teaches that said adjuvants and carriers are useful to facilitate dispersion for herbicidal use, and they can be included when formulating the composition into a desirable form, i.e. in wettable powder or granular form, as suggested by THEODORIDIS.
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to add a suitable amount of each active herbicide, i.e. about 1 % by weight of pyrazosulfuron-ethyl herbicide, because YANG suggests that pyrazosulfuron-ethyl can be used in an amount as low as 1 % by weight in combination with other herbicides to provide good and extend weeding effect, as well as to reduce cost and frequency of herbicide use.
Therefore, one of ordinary skill in the art, at the time the claimed invention was made would have readily recognized that the conflicting claims 1-11 and 13 of the U.S. Patent No. 10,689,328 B2, in combination of THEODORIDIS and YANG, are obvious variants of the claims 1-7 in the instant application and therefore they are not patentability distinct.


(2)	Claims 1-7 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2 and 5-6 of co-pending U.S. Patent Application No. 16/767,326 in view of THEODORIDIS, G. (U.S. Statutory Invention Registration No. H1785, published on 02/02/1999), and further in view of YANG et al. (CN101352171A, its English machine translation by EPO is cited as set forth below).
Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The instant claims are drawn to a herbicidal combination/composition comprising:
(A) clomazone;
(B) 2,4-D or its derivative; and
(C) pyrazosulfuron or its derivative (see: instant claim 1-3);
wherein the composition further comprises an excipient as component (D), and a wetting agent or a dispersing agent as component (E) (see: instant claims 4 & 7);
wherein the composition is in the form of a granular formulation and the pyrazosulfuron derivative, i.e. pyrazosulfuron-ethyl is present at about 1.0 % of the composition (see: instant claims 5 & 6).
The conflicting claims are drawn to a herbicidal composition comprising: clomazone and a third herbicide, i.e. pyrazosulfuron or pyrazosulfuron-ethyl (see: claim 2, line 4; & claim 5(b), line 7; claim 6, line 3-4), or 2,4-D or a salt or ester thereof (e.g. ethylhexyl or isooctyl ester, or sodium salt) (see: conflicting claim 2, line 10; claim 5(d), excipient (see: claim 5, line 2).
This reads on the “herbicides (A) and (B) or (A) and (C)” of the instant claims 1-4 and 7, and the “agrochemically acceptable excipient” of the instant claims 4 and 7.
(1)	The instant and conflicting claims differ in that the instant herbicidal combination of claim 1 comprises ALL three herbicides: clomazone, 2,4-D and pyrazosulfuron, whereas the conflicting composition does not explicitly indicate that the clomazone is combined with “more than one” third herbicides, e.g. both 2,4-D and pyrazosulfuron, as required by the instant claim 1.
(2)	The instant and conflicting claims differ in that the instant claims recite the herbicidal composition comprising further elements, i.e. the composition is in the form of a granular formulation (see: instant claim 5); and the pyrazosulfuron derivative, i.e. pyrazosulfuron-ethyl is present at about 1.0 % of the composition (see: instant claim 6); and the composition comprises a wetting agent or a dispersing agent (see instant claim 7); whereas the conflicting claims do not include these elements.  The deficiencies are taught by the references THEODORIDIS and YANG.
THEODORIDIS teaches a herbicidal composition for controlling undesired plant growth, which can comprise “one or more other herbicides”, e.g. 2, 4-D, pyrazosulfuron and clomazone (see: col. 16, claim 12, line 4, 8 & 12; & claim 15).  This reads on the present herbicides (A), (B) and (C) of instant claims 1-4 and 7.
THEODORIDIS also teaches that the herbicidal composition can be a “granular formulation” (see: col. 13, line 1 & 5).  This reads on the instant claim 5.
wetting or dispersing agent to facilitate dispersion (see: col. 11, line 63 & 65-67; and col. 12, line 53-63).  This reads on the additional “wetting agent” or “dispersing agent” of instant claim 7.
However, THEODORIDIS does not teach the amount of pyrazosulfuron-ethyl, i.e. about 1 %, as recited in claim 6, but YANG provides such teaching.
	YANG teaches a herbicidal composition, which comprises “pyrazosulfuron-ethyl” as one of the herbicides, wherein the pyrazosulfuron-ethyl can be used in an amount, i.e. 1 % by weight; and wherein the composition can be prepared into pesticide formulation, i.e. water-dispersible granules (see English translation, page 1: ABSTRACT; and Original publication: page 4, line 10-11 - structure of pyrazosulfuron-ethyl).
It should be noted that the pyrazosulfuron-methyl disclosed in the English translation copy is incorrect, as evidenced by the Chinese chemical name and structure of pyrazosulfuron-ethyl disclosed throughout the Original publication, especially at page 4 of the Original Chinese publication, as follows:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.
YANG also teaches that the herbicide composition containing the herbicide pyrazosulfuron-ethyl, when used in combination with other herbicide, can provide good 
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to combine clomazone with one or more other herbicides, i.e. combining clomazone with 2,4-D and pyrazosulfuron to form another herbicidal composition that is also useful for controlling undesirable plant growths because THEODORIDIS suggests that in order to control undesired plants growth, a combination of herbicides, e.g. clomazone, 2,4-D and pyrazosulfuron, can be used to achieve desirable weed control.
It also would have been obvious to a person of ordinary skilled in the art at the time the invention was made to incorporate suitable formulation ingredients, i.e. those adjuvants and carriers that contain a wetting or dispersing agent taught by THEODORIDIS, because THEODORIDIS teaches that said adjuvants and carriers are useful to facilitate dispersion for herbicidal use, and they can be included when formulating the composition into a desirable form, i.e. in wettable powder or granular form, as suggested by THEODORIDIS.
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to add a suitable amount of each active herbicide, i.e. about 1 % by weight of pyrazosulfuron-ethyl herbicide, because YANG suggests that pyrazosulfuron-ethyl can be used in an amount as low as 1 % by weight in combination with other herbicides to provide good and extend weeding effect, as well as to reduce cost and frequency of herbicide use.


Response to Double Patenting
Applicants Remarks filed on 04/28/2021 have been considered.  Applicants argued that the additional components required by the reference Theodoris are not contemplated in light of the specification as the transitional phrase has interpreted broadly than the scope of the instant specification (see Remarks: page 6-7).
The argument is not persuasive.  Although the claims are interpreted in light of the specification, limitation from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
(Note: MPEP 2111.03) The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements, and ‘comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.  In the instance case, the instant claims are written using the word “comprising” transitioning from the preamble to the body, which signals that the entire claims scope is presumptively open-ended.  Therefore, the additional ingredients, even if they may be required, may be included and still form a construct within the scope of the claim, especially the instant specification 


Conclusion

No claims are allowed.  
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEI-PING CHUI whose telephone number is (571) 272-9078.  The examiner can normally be reached on M-F 7:00 a.m. - 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X. Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H. C./
Examiner, Art Unit 1616  
/SUE X LIU/Supervisory Patent Examiner, Art Unit 1616